Citation Nr: 0719552	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 Decision Review Officer 
(DRO) decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In April 2004, the Board remanded this case for additional 
development. In August 2005, the Appeals Management Center 
(AMC) increased the veteran's disability rating from 30 
percent to 70 percent.  Because this rating decision did not 
award the maximum benefit available, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

Manifestations of the veteran's PTSD include an inability to 
work and maintain effective relationships, suicidal ideation, 
homicidal ideation, problems with anger management, and 
continuous neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is currently assigned a 70 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 70 percent rating is awarded where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. Id.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), dictates that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In the case at hand, a November 2004 VA examination report 
opines that the veteran's psychiatric symptomatology at the 
time was primarily attributed to his service-connected PTSD.  

The Board has reviewed the veteran's VA examination reports 
from August 2002 and November 2004, as well as his extensive 
VA and private medical records.  Of particular note is a 
December 2004 letter from the veteran's treating physician 
from the PTSD Clinic at the VA Medical Center in Ann Arbor, 
Michigan.  

VA medical records reflect that the veteran was hospitalized 
in April 2004 due to symptoms of PTSD and depression.  
Treatment records related to this hospitalization note 
chronic suicidal and homicidal ideation, unkempt appearance, 
strong body odor, vague paranoia, and flat or angry affect.  
It was also noted that the veteran did not interact with 
others and often did not respond when other people attempted 
to interact with him.

Outpatient treatment records consistently note homicidal 
ideation toward the veteran's neighbor.  Treatment records 
from March 2004 indicate intervention by VA psychologists 
when the veteran stated that he had a specific plan to kill 
his neighbor sometime later that year.  These records also 
discuss the veteran's problems with anger, as well as 
extremely poor relationships with his wife, daughters, 
mother, and siblings.  The veteran has stated that his wife 
does the household chores and brings the veteran's meals into 
the bedroom.  No friends are mentioned in the relevant years 
of treatment records.  The veteran has indicated that he 
spends his time reading and watching television.  The only 
other hobby or activity noted in his treatment records is 
that he went to the pool about twice per week as part of a 
weight loss program.

The veteran has stated that he spends most of his time in his 
room, in the space between his bed and the wall, which he 
refers to as his "foxhole," where he feels safe.  He has 
also cited his truck as a place he goes to feel safe.  
Treatment records  reflect that the veteran sometimes missed 
work and therapy sessions because he was unable to leave his 
truck once he arrived in the parking lot.  The only time he 
was able to talk about his feelings was in group and 
individual therapy, but he eventually stopped attending group 
therapy because of an inability to get along with other group 
members.  

According to the November 2004 VA examination report, the 
veteran is unable to work because of PTSD, degenerative joint 
disease, immobility aggravating his obesity, and an inability 
to adequately maintain personal hygiene and care for his 
cleanliness.  The veteran indicated that he does not go out 
anywhere and that VA examination appointments get him worked 
up for three or four weeks.  The veteran stated that his 
relationship with his wife and daughters is practically 
nonexistent.  He stated that he was hospitalized in April 
2002 after falling into a deep depression, describing himself 
as "immobilized," unable to get out of his chair or leave 
his truck to go to work.  He stated that he used to have 
anger problems and got into verbal altercations at work.  The 
examiner noted that it appeared that the veteran's 
functioning had deteriorated and that, although he continued 
to participate in group treatment and remained compliant with 
his medication, his overall functioning as reflected by his 
interpersonal relationships, avoidance, and neglect of self 
and family was poor.  

According to the December 2004 letter, the veteran's PTSD 
"is severe enough to globally impair his functioning.  His 
life is significantly restricted personally, socially and 
emotionally due to his disorder.  Prognostically, one can 
expect this disability to be chronic, pervasive and preclude 
any meaningful employment."  The letter notes that the 
veteran has serious deficiencies in most areas such as work, 
family relations, thinking, and mood, due to such symptoms as 
near-continuous depression and anxiety affecting his ability 
to function independently, appropriately, and effectively; 
significant problems with anger and impaired impulse control; 
continuous neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances that could 
be expected in an average work setting; and clear inability 
to establish and maintain effective relationships.  The 
letter also noted suicidal ideation on and off, especially 
during periods of worsening mood. 

Based on the foregoing, the Board finds that the veteran's 
symptoms most closely approximate the criteria to warrant a 
100 percent disability rating.  This evidence notes suicidal 
ideation, homicidal ideation, persistent neglect of personal 
hygiene, problems with anger management, and paranoia.  The 
veteran is noted to have no friends and poor to nonexistent 
relationships with his family.  There is no indication that 
he is capable of establishing and maintaining social contacts 
with others.  The director of the Ann Arbor PTSD Clinic has 
stated that the veteran's PTSD precludes any meaningful 
employment, and the November 2004 VA examination report 
suggests the veteran's PTSD is a significant reason why he is 
unable to work.

There is some evidence that suggests a 70 percent rating is 
more appropriate.  For example, the veteran has not 
demonstrated disorientation to time or place, nor has he 
shown memory loss for names of close relatives, his own 
occupation, or his own name.  However, given his inability to 
work and to establish and maintain effective relationships, 
as well as the remaining symptoms discussed above, the Board 
finds that the preponderance of the evidence supports 
entitlement to a 100 percent rating at this time.  The Board 
has resolved reasonable doubt in the veteran's favor 
regarding the degree of disability and finds that the 
veteran's PTSD more nearly approximates the criteria for a 
100 percent rating.

Finally, it is noted that the granting of the claim obviates 
the need for further development pursuant to VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  






ORDER

An initial evaluation of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


